SHORT, Judge
(dissenting).
I respectfully dissent. First, the trial court has discretion to amend the charge as long as no additional offense is introduced. Minn.R.Crim.P. 17.05; see Gerdes v. State, 319 N.W.2d 710, 712 (Minn.1982) (matter of allowing amendments lies in the sound discretion of the trial judge). “Aiding and abetting” under Minn.Stat. § 609.05 (1992) is not a substantive offense. State v. Britt, 279 Minn. 260, 263, 156 N.W.2d 261, 264 (1968). Under these circumstances and because Os-trem had notice of the charges he faced, the trial court acted within its discretion when it instructed the jury on aiding and abetting burglary in the second degree and aiding and abetting theft. In addition, Ostrem’s alibi defense was unaffected by submission of the aiding and abetting theory.
Second, the record demonstrates that (a) Ostrem was present at the scene of the burglary, (b) Ostrem was in the company of Boomgaarden, (c) the eyewitness engaged in conversation with two men and later positively and accurately described Ostrem and Bo-omgaarden as the men, and (d) the witness also accurately described Boomgaarden’s black Charger as the car involved in the crime. Given this evidence, the jury could reasonably have disbelieved Ostrem’s alibi and concluded that Ostrem was involved in the burglary.
And third, the pretrial photo identification did not create a substantial likelihood of mis-identification because (a) the witness had ample opportunity to view Ostrem at the scene, (b) the witness gave an accurate description of Ostrem, and (c) the witness had a high degree of certainty about his identification. Under these facts, there was little likelihood of misidentifieation. See Neil v. Biggers, 409 U.S. 188, 200-01, 93 S.Ct. 375, 382-83, 34 L.Ed.2d 401 (1972) (little chance of misidentifieation where witness had ample opportunity to observe defendant under adequate light and expressed no doubt about her identification); Simmons v. United States, 390 U.S. 377, 385, 88 S.Ct. 967, 972, 19 L.Ed.2d 1247 (1968) (little chance of misiden-tification where robbery took place in well-lighted bank, witnesses were shown photos one day later, and witnesses displayed no doubt about the identification on cross-examination).
Ostrem received a fair trial and I would affirm the judgment of conviction.